                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    ANTHONY PRITCHETT,
                                                 Case No. 2:15-cv-13233
               Petitioner,
                                                 HONORABLE STEPHEN J. MURPHY, III
    v.

    PAT WARREN,1

               Respondent.
                                    /

                         OPINION AND ORDER
                        DIRECTING THE CLERK
                   TO AMEND THE DOCKET, DENYING
                PETITIONER'S HABEAS PETITIONS [1, 12],
              DENYING A CERTIFICATE OF APPEALABILITY,
           AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

         Petitioner Anthony Pritchett is confined in a Michigan prison and petitions the

Court for a writ of habeas corpus under 28 U.S.C. § 2254. Pritchett's imprisonment

stems from convictions for second degree murder, in violation of Mich. Comp. Laws

§ 750.317; assault with intent to commit murder, in violation of Mich. Comp. Laws

§ 750.83; and possession of a firearm during the commission of a felony ("felony

firearm"), in violation of Mich. Comp. Laws § 750.227b.

         Pritchett's initial habeas petition presented four grounds for relief: (1) there

was insufficient evidence to support his convictions; (2) admission of a witness's prior

record testimony was error; (3) the prosecutor's cross-examination of Pritchett




1The Court will direct the Clerk of the Court to amend the docket to reflect the
warden of the prison of Petitioner's current incarceration.


                                             1
regarding other, uncharged bad acts and his argument that Pritchett had an

obligation to present witnesses were prejudicial and required a new trial; and (4) trial

counsel provided ineffective assistance at sentencing by failing to object when the

trial court sentenced Pritchett to a minimum sentence that was more than two-thirds

of the maximum sentence. See ECF 1.

      Pritchett's amended habeas petition presented five additional grounds of relief:

(1) the trial court abused its discretion by denying his post-conviction motion for relief

from judgment and for an evidentiary hearing; (2) newly-discovered evidence creates

a viable self-defense claim; (3) he was denied effective assistance of trial counsel; (4)

the trial court abused its discretion and violated Pritchett's confrontation rights by

admitting a witness's prior record testimony; and (5) he was denied effective

assistance of appellate counsel because counsel failed to raise certain claims in

Pritchett's post-conviction state proceedings. See ECF 12.

      Pritchett's claims are procedurally defaulted, not cognizable on habeas review,

or meritless. And the state courts reasonably adjudicated the merits of some of

Pritchett's claims. The Court will therefore deny Pritchett's habeas petition.

                                   BACKGROUND

      Pritchett waived his right to a jury trial and instead proceed with a bench trial

in state trial court. People v. Pritchell,2 No. 311052, 2014 WL 688560, at *1 (Mich. Ct.

App. Feb. 20, 2014). The state appellate court summarized the facts of Pritchett's

case. Between August 12 and August 13, 2011, "five people were shot in the backyard


2The state courts incorrectly spelled Petitioner's name as "Pritchell." The Court will
correctly spell Petitioner's name.


                                            2
of a Detroit home." Id. A gunshot to the chest killed one victim, Tramaine Matlock.

Id. The other four victims—including Devonta Washington—were not fatally injured.

Id.

      Nine, .45–caliber casings were found in a straight line along the fence
      in the backyard. According to testimony at trial, this evidence supported
      that there was one shooter, who stood in one place while firing a .45–
      caliber gun. [Pritchett], who was a member of a gang called The Take
      Over (TTO), was later arrested and charged with first-degree murder,
      second-degree murder, four counts of assault with intent to murder, a
      gang membership felony, and felony-firearm. Three of the assault with
      intent to murder charges were dismissed before trial. Washington
      testified at [Pritchett's] preliminary examination. However, he did not
      appear at trial. Detroit Police Detective Theopolis Williams testified
      that police officers were unable to locate Washington to serve him with
      a subpoena.

      At trial, [Pritchett] raised a claim of self-defense. He testified that, while
      he was at a party in August of 2011, a group of men arrived. Of the men
      in the group, [Pritchett] recognized Washington and a man named
      "Vonte," who was a member of a rival gang. [Pritchett] testified that he
      and the group of men were 10 to 12 feet away from one another in the
      backyard when he saw Vonte displaying a rival gang sign and
      Washington holding a clip in his hand and reaching for his pocket.
      [Pritchett] testified that he believed that Washington was reaching for
      a gun, and so he fired his .45–caliber pistol four times in the direction of
      Washington. [Pritchett] was convicted by the trial court of second-degree
      murder for the death of Matlock, assault with intent to murder with
      respect to Washington, and felony-firearm.

Id. The trial court sentenced Pritchett to the following terms of imprisonment: (1)

eighteen years and nine months to twenty-five years for the murder conviction; (2) a

concurrent term of ten years and six months to fifteen years for the assault conviction;

and (3) a consecutive term of two years for the felony-firearm conviction. Id.

      Through counsel, Pritchett appealed his convictions and argued that (1) the

prosecution failed to present sufficient evidence to sustain his convictions; (2)



                                            3
Washington's testimony from the preliminary examination was erroneously admitted

in evidence; and (3) the prosecutor committed misconduct by (a) eliciting evidence of

Pritchett's other "bad acts" and (b) arguing that Pritchett had an obligation to present

witnesses. In a pro se supplemental brief, Pritchett argued that his trial attorney

should have objected to his minimum sentence for second-degree murder and that the

admission of Washington's testimony from the preliminary examination violated his

right of confrontation. The Michigan Court of Appeals affirmed Pritchett's convictions

in a per curiam opinion. See id. And the Michigan Supreme Court denied leave to

appeal. People v. Pritchell, 497 Mich. 868 (2014).

      Pritchett filed his habeas petition on September 14, 2015 and raised the four

claims that he presented to the state courts on direct review. See ECF 1. He then

moved to hold his petition in abeyance so that he could pursue additional state

remedies for claims not included in his habeas petition. ECF 6. On November 13,

2015, the Court granted Pritchett's motion, held his petition in abeyance to allow him

to initiate post-conviction, state-court proceedings, and administratively closed the

case. ECF 7.

      Pritchett subsequently filed a motion for relief from judgment in the state trial

court. He argued that: (1) he was entitled to a new trial because newly-discovered

evidence gave rise to a viable claim of self-defense; (2) he was denied effective

assistance of counsel by trial counsel's failure to (a) investigate, locate, and subpoena

res gestae witnesses, (b) request an expert witness on fingerprints and firearms or

ballistics, and (c) object to the prosecution's failure to provide the defense with




                                           4
potentially exculpatory evidence from Devonta Washington's Metro PCS account; (3)

the trial court abused its discretion and violated his right of confrontation when it

allowed Washington's testimony from the preliminary examination to be read into

the record; and (4) appellate counsel was ineffective for failing to raise his other

claims on appeal. The trial court denied Pritchett's motion in a reasoned decision. See

ECF 15-7 (opinion on Pritchett's motion for relief from judgment in Wayne County

Circuit Court, People v. Pritchell, No. 11-009262-01-FH).

      Pritchett appealed the trial court's decision, but the Michigan Court of Appeals

denied leave to appeal for failure to show that the trial court erred in denying his

motion for relief from judgment. People v. Pritchell, No. 333222 (Mich. Ct. App. Aug.

18, 2016).3 On May 2, 2017, the Michigan Supreme Court denied leave to appeal

because Pritchett failed to establish "entitlement to relief under [Michigan Court

Rule] 6.508(D)." People v. Pritchell, 500 Mich. 981 (2017).

      On July 18, 2017, Pritchett filed a motion to lift the Court's stay and an

amended petition. ECF 11, 12. The amended petition raises the four claims that

Pritchett presented during the post-conviction state court proceedings and an

additional claim that the trial court erred by denying his motion for relief from

judgment and his request for an evidentiary hearing. See ECF 12.

      The Court reopened the case and directed Respondent to file a responsive

pleading. ECF 13. Respondent filed a response and argued that Pritchett's claims




3  http://publicdocs.courts.mi.gov/coa/public/orders/2016/333222(10)_order.pdf (last
visited July 2, 2019).


                                          5
lack merit, are procedurally defaulted, are not cognizable on habeas review, or were

rejected by the state courts on reasonable grounds. ECF 14, PgID 138–40.

                              STANDARD OF REVIEW

      The Court may not grant habeas relief to a state prisoner unless his claims

were adjudicated on the merits and the state court adjudication was "contrary to" or

resulted in an "unreasonable application of" clearly established Supreme Court law.

28 U.S.C. § 2254(d)(1).

      "A state court's decision is 'contrary to' . . . clearly established law if it 'applies

a rule that contradicts the governing law set forth in [Supreme Court cases]' or if it

'confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent."

Mitchell v. Esparza, 540 U.S. 12, 15–16 (2003) (quoting Williams v. Taylor, 529 U.S.

362, 405–06 (2000)).

      The state court unreasonably applies Supreme Court precedent not when its

application of precedent is merely "incorrect or erroneous" but when its application

of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S. 510, 520–21

(2003) (internal citations omitted). "A state court's determination that a claim lacks

merit precludes federal habeas relief so long as 'fairminded jurists could disagree' on

the correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 654 (2004)).

      A federal court reviews only whether a state court's decision comports with

clearly established federal law as determined by the Supreme Court at the time the

state court renders its decision. Greene v. Fisher, 565 U.S. 34, 38 (2011). A state court


                                             6
need not cite to or be aware of Supreme Court cases, "so long as neither the reasoning

nor the result of the state-court decision contradicts them." Early v. Packer, 537 U.S.

3, 8 (2002). Decisions by lower federal courts "may be instructive in assessing the

reasonableness of a state court's resolution of an issue." Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)).

      Finally, a federal habeas court presumes the correctness of state court factual

determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may successfully rebut the

presumption only by clear and convincing evidence. Id.

                                   DISCUSSION

I.    Claim One: Insufficient Evidence

      Pritchett first alleges that the prosecution failed to present sufficient evidence

to sustain his convictions. ECF 1, PgID 4. More specifically, Pritchett claims that

there was insufficient evidence to rebut his claim of self-defense. He contends that

the trial court merely relied on the physical evidence and failed to consider whether

he was provoked into committing the crime, acted in hot blood, or acted in defense of

himself and others. Id. The Michigan Court of Appeals determined on review of

Pritchett's claim that the evidence was sufficient to establish that Pritchett did not

act in self-defense, that the prosecution met its burden of proof, and that Pritchett

was not entitled to relief on his claim. ECF 15-10, PgID 606–07.

      A. Clearly Established Federal Law.

      The Due Process Clause of the Fourteenth Amendment to the United States

Constitution "protects the accused against conviction except upon proof beyond a


                                          7
reasonable doubt of every fact necessary to constitute the crime with which he is

charged." In re Winship, 397 U.S. 358, 364 (1970). Accordingly, the Court considers

"whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 318–19 (1979) (emphasis in

original) (citation omitted).

      Ordinarily, "the standard must be applied with explicit reference to the

substantive elements of the criminal offense as defined by state law." Id. at 324 n.16.

Here, Pritchett does not deny committing the crimes for which he is incarcerated,

however, and he has not alleged that the prosecution failed to prove the elements of

the charged offenses. Rather, the issue is whether the prosecution adequately

rebutted Pritchett's defense of self-defense.

      A defendant carries the burden of proving an affirmative defense; the

Government need not prove "the nonexistence of all affirmative defenses." Smith v.

United States, 568 U.S. 106, 110 (2013) (quoting Patterson v. New York, 432 U.S. 197,

210 (1977)). The Government may not shift the burden of proof when an affirmative

defense negates an element of the crime, however. Id. But, the Government need not

overcome an affirmative defense beyond a reasonable doubt when the proffered

defense "excuses conduct that would otherwise be punishable, but does not controvert

the elements of the offense itself." Id. (citation and internal marks omitted).

      Here, Pritchett seeks to excuse conduct that would otherwise be punishable—

shooting another person. He wants to excuse the shooting by asserting that he acted




                                           8
in self-defense or defense of others. His self-defense argument does not warrant

federal habeas relief because,

      [a]lthough Michigan law places the burden on prosecutors to disprove
      claims of self-defense, see People v. Dupree, [486 Mich. 693, 709–10]
      (Mich. 2010), the Constitution does not, see Patterson v. New York, 432
      U.S. 197, 209–10 (1972); Caldwell v. Russell, 181 F.3d 731, 740 (6th Cir.
      1999), abrogated on other grounds, Mackey v. Dutton, 217 F.3d 399, 406
      (6th Cir. 2000). Accordingly, the prosecution's alleged failure to prove
      that [Pritchett] did not act in self-defense cannot form the basis for the
      grant of habeas relief. See Caldwell, 181 F.3d at 740.

Arcaute v. Jackson, No. 18-2308, 2019 WL 2056675, at *2 (6th Cir. Feb. 12, 2019). In
other words,

      the due process "sufficient evidence" guarantee does not implicate
      affirmative defenses, because proof supportive of an affirmative defense
      cannot detract from proof beyond a reasonable doubt that the accused
      had committed the requisite elements of the crime. See Allen v. Redman,
      858 F.2d 1194, 1196–98 (6th Cir.1988).

Caldwell, 181 F.3d at 740. Pritchett's claim therefore fails to raise a federal

constitutional issue and is not cognizable on habeas review. See Duffy v. Foltz, 804

F.2d 50, 54 (6th Cir. 1986) (stating that, because the petitioner's sanity was not an

element of the crime under Michigan law, the petitioner's claim that there was

insufficient proof of sanity did not raise a federal constitutional issue).

      B. The Merits.

      Even if Pritchett's claim were cognizable here, claims of insufficient evidence

"are subject to two layers of judicial deference." Coleman v. Johnson, 566 U.S. 650,

651 (2012) (per curiam). First, "it is the responsibility of the jury—not the court—to

decide what conclusions should be drawn from the evidence admitted at trial." Id.

(quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam)). "And second, on habeas




                                            9
review, 'a federal court may not overturn a state court decision rejecting a sufficiency

of the evidence challenge simply because the federal court disagrees with the state

court. The federal court instead may do so only if the state court decision was

‘objectively unreasonable.'" Id. (quoting Cavazos, 565 U.S. at 2).

      The Michigan Court of Appeals concluded on review of Pritchett's claim that

there was sufficient evidence from which a reasonable fact finder could find that

Pritchett did not act in self-defense. Pritchell, 2014 WL 688560, at *2. The Court of

Appeals pointed out that, under Michigan law, once a defendant produces some

evidence that he acted in self-defense, "the prosecution bears the burden of proving

that a killing was not done in self-defense." Id. at *1 (citing Dupree, 486 Mich. at 709–

10). The Court of Appeals also pointed out that, "to justify the use of 'deadly force,' a

defendant must 'have an honest and reasonable belief that there is a danger of

[imminent] death' or imminent 'great bodily harm' and that it is necessary to exercise

deadly force to prevent such harm." Id. (quoting People v. Guajardo, 300 Mich. App.

26, 35–36 (2013)).

      Pritchett testified at trial that he was scared and feared for his life when

someone named Vonte displayed a rival gang signal and Washington put his hand in

his pocket while holding an extended clip for a gun in his other hand. ECF 15-4, PgID

448–51. Pritchett further testified that Washington was affiliated with a gang that

did not like Pritchett's gang. See id. at 447, 453. The Michigan Court of Appeals

determined that Washington's act of holding a clip and reaching in his pocket was

not sufficient to show that Pritchett was in imminent danger. Pritchell, 2014 WL




                                           10
688560, at *2. The Court of Appeals noted that Pritchett did not see Washington with

a gun, the clip was not inside a gun, and Washington's movements were not

accompanied by a verbal threat. Id. The Court of Appeals opined that Pritchett could

not "manufacture a self-defense theory from the innocent act of placing a hand in a

pocket." Id. (quoting People v. Squire, 123 Mich. App. 700, 708–709 (1983)).

      The Court of Appeals went on to say that Pritchett's trial testimony "was

inconsistent with his August 23, 2011, statement to Detective Theopolis Williams

that someone named 'Vonte,' not Washington, held the clip and reached in his

pocket." Id. The Court of Appeals declined to interfere with the trial court's finding

that Pritchett was not credible. Id. The Court of Appeals also noted that Pritchett's

defense was not consistent with the physical evidence, which "established that the

shooter stood in one place and fired nine rounds." Id. Further, "[a]fter the shooting,

defendant fled the scene, discarded the weapon, and did not report the incident to the

police." Id. The Court of Appeals opined that "the physical evidence and [Pritchett's]

behavior after the shooting [were] inconsistent with his assertion that he acted in

self-defense based on an honest belief that he was in imminent danger." Id. (citing

People v. Yost, 278 Mich. App. 341, 357 (2008)). The Court of Appeals concluded that

the prosecution carried its burden of proof and that Pritchett was not entitled to relief.

Id.

      For all the reasons given by the state court, a rational trier of fact could have

concluded from the evidence that Pritchett did not act in self-defense. The state

appellate court's conclusion—that the prosecution met its burden of disproving




                                           11
Pritchett's defense of self-defense—was therefore objectively reasonable. Pritchett is

not entitled to relief on his first claim.

II.    Claims Two and Eight: Improper Use of Washington's Prior Testimony

       In his second claim, Pritchett alleges that the trial court abused its discretion

by permitting the prosecutor to admit in evidence Washington's testimony from the

preliminary examination without determining whether there was a justifiable reason

for Washington not being available. ECF 1, PgID 5. In his eighth claim, Pritchett

asserts that the use of Washington's prior-recorded testimony violated his

constitutional right of confrontation. ECF 12, PgID 101–02.

       Pritchett raised these issues on direct appeal and in his motion for relief from

judgment. The Michigan Court of Appeals rejected the claim on direct review because

the state trial court "indicated that it had conducted additional research, excluded

the testimony, and expressly stated that it did not consider the testimony in

rendering its verdict." Pritchell, 2014 WL 688560, at *3. The state trial court rejected

the claim during Pritchett's post-conviction proceedings because Pritchett

unsuccessfully raised the issue on appeal. ECF 15-7, PgID 592.

       The Sixth Amendment to the United States Constitution guarantees

defendants in criminal cases the right "to be confronted with the witnesses against

them." U.S. Const. amend. VI. The Sixth Amendment applies to the States through

the Fourteenth Amendment. Idaho v. Wright, 497 U.S. 805, 813 (1990). And it

"includes the right to cross-examine witnesses." Richardson v. Marsh, 481 U.S. 200,

206 (1987) (citing Pointer v. Texas, 380 U.S. 400, 404, 406–07 (1965)). But errors




                                             12
under the Sixth Amendment's Confrontation Clause are subject to harmless error

analysis. Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986). And on habeas review,

an error is considered harmless unless it had a "substantial and injurious effect or

influence" on the factfinder's verdict. Brecht v. Abrahamson, 507 U.S. 619, 623 (1993).

      Here, the state trial court initially admitted Washington's preliminary-

examination testimony in evidence because the prosecution showed due diligence and

the testimony was admissible under the exception to hearsay for former testimony.

ECF 15-3, PgID 351–52. Before the state trial court issued its verdict, however, it

stated that it had conducted additional research and concluded from People v. Starr,

89 Mich. App. 342 (1979), that its initial ruling to admit Washington's prior testimony

was probably incorrect. ECF 15-4, PgID 504–06. As a remedy for its incorrect ruling,

the state trial court stated that it would not consider Washington's preliminary-

examination testimony when rendering its verdict in the case. Id. at 506.

      Given the trial court's explicit statement that it was not considering

Washington's prior testimony, any error in initially admitting the testimony could

not have had a substantial and injurious effect or influence on the court's verdict. The

alleged error was therefore harmless.

      Although Pritchett contends that a bell once run cannot subsequently be

ignored, "[i]n bench trials, judges routinely hear inadmissible evidence that they are

presumed to ignore when making decisions" and it must be presumed "that they

follow their own instructions when they are acting as factfinders." Harris v. Rivera,

454 U.S. 339, 346 (1981); United States v. McCarthy, 470 F.2d 222, 224 (6th Cir. 1972)




                                          13
(stating that, "in a non-jury trial the introduction of incompetent evidence does not

require a reversal in the absence of an affirmative showing of prejudice" and that

"[t]he presumption is that the improper testimonial evidence, taken under objection,

was given no weight by the trial judge and the Court considered only properly

admitted and relevant evidence in rendering its decision").

       The presumption of regularity applies here because the state trial court gave

no indication in its findings of fact and conclusions of law that it was relying on the

evidence it had previously declared inadmissible. Moreover, after announcing that it

would not be considering Washington's prior testimony, the state trial court twice

repeated that it was considering only Pritchett's testimony and not Washington's

prior-recorded testimony. ECF 15-4, PgID 507, 509. Pritchett has no right to relief on

his claims.

III.   Claim Three: Prosecutorial Misconduct

       Pritchett next alleges that the prosecutor committed misconduct by asking him

on cross-examination whether (1) he had been arrested on an armed robbery charge

eight days before trial and (2) he was a member of a gang, which frightened people

and committed crimes. ECF 1, PgID 5–6; see also ECF 15-4, PgID 455–56, 468–69,

471 (prosecutor's cross-examination of Pritchett). According to Pritchett, there was

no evidence to substantiate these questions, and the questions were extremely

prejudicial. ECF 1, PgID 5.

       The Michigan Court of Appeals concluded on review of Pritchett's claim that

he had abandoned the claim by not citing any authority to support his assertions.




                                          14
Pritchell, 2014 WL 688560, at *3. The Court of Appeals, nevertheless, stated that it

had examined the prosecutor's comments and concluded that Pritchett was not

denied a fair and impartial trial. Id. (citing People v. Abraham, 256 Mich. App. 265,

272 (2003)).

      A. Procedural Default.

      The State argues that Pritchett procedurally defaulted his claim by

abandoning it on direct appeal. ECF 14, PgID 167–70. In the habeas context, a

procedural default is "a critical failure to comply with state procedural law." Trest v.

Cain, 522 U.S. 87, 89 (1997). "[A] federal court will not review the merits of [a state

prisoner's] claims, including constitutional claims, that a state court declined to hear

because the prisoner failed to abide by a state procedural rule." Martinez v. Ryan, 566

U.S. 1, 9 (2012). A habeas petitioner procedurally defaults a claim if:

      (1) the petitioner failed to comply with a state procedural rule; (2) the
      state courts enforced the rule; (3) the state procedural rule is an
      adequate and independent state ground for denying review of a federal
      constitutional claim; and (4) the petitioner has not shown cause and
      prejudice excusing the default." [Jalowiec v. Bradshaw, 657 F.3d 293,
      302 (6th Cir. 2011)]. To determine whether a state procedural rule was
      applied to bar a habeas claim, [courts] look "to the last reasoned state
      court decision disposing of the claim." Guilmette v. Howes, 624 F.3d 286,
      291 (6th Cir. 2010) (en banc).

Henderson v. Palmer, 730 F.3d 554, 560 (6th Cir. 2013).

      B. Application.

      Pritchett procedurally defaulted his claim. First, there is a state procedural

rule that requires defendants in criminal cases to give more than cursory treatment

to arguments in their appellate briefs:




                                          15
      "An appellant may not merely announce his position and leave it to [the
      state court of appeals] to discover and rationalize the basis for his
      claims, nor may he give only cursory treatment [of an issue] with little
      or no citation of supporting authority." People v. Watson, 245 Mich. App.
      572, 587, 629 N.W.2d 411 (2001), citing People v. Kelly, 231 Mich. App.
      627, 640–41, 588 N.W.2d 480 (1998). Such cursory treatment constitutes
      abandonment of the issue. Watson, supra at 587, 629 N.W.2d 411.

People v. Matuszak, 263 Mich. App. 42, 59 (2004). Petitioner violated the rule by not

citing any legal authority for his allegations about the prosecutor. He cited only one

court decision and relied on it for standard of review for a prosecutorial misconduct

claim. See ECF 15-10, PgID 635 (citing People v. Ackerman, 257 Mich. App. 434

(2003)); see also id. at 635–36.

      Second, the Michigan Court of Appeals enforced the rule in question by

concluding that Petitioner had abandoned his claim by not citing any authority to

support his assertions. Pritchell, 2014 WL 688560, at *3. The Michigan Court of

Appeals alternative ruling on the merits of Pritchett's claim does not require the

Court to disregard the state court's procedural ruling. Harris v. Reed, 489 U.S. 255,

264 n.10 (1989).

      Third, the rule was well-established and normally enforced long before

Pritchett submitted his appellate brief in 2013. See, e.g., Matter of Toler, 193 Mich.

App. 474, 477 (1992) (stating that "[a] party may not merely announce his position

and leave it to us to discover and rationalize the basis for his claim"). The state

procedural rule was therefore an adequate and independent state ground for denying

review of a federal constitutional claim.




                                            16
      The first three procedural-default factors are satisfied, and Pritchett has not

advanced any argument in support of a finding of "cause and prejudice." The fourth

procedural-default element is therefore satisfied.

      In the absence of "cause and prejudice," a habeas petitioner may pursue a

procedurally defaulted claim if he can "demonstrate that failure to consider the

federal claim will result in a fundamental miscarriage of justice." Coleman v.

Thompson, 501 U.S. 722, 750 (1991) (quotation and internal marks omitted). "A

fundamental miscarriage of justice results from the conviction of one who is 'actually

innocent.'" Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006) (citing Murray v.

Carrier, 477 U.S. 478, 496 (1986)). "To be credible, [a claim of actual innocence]

requires [the] petitioner to support his allegations of constitutional error with new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at trial."

Schlup v. Delo, 513 U.S. 298, 324 (1995).

      Pritchett purports to have newly-discovered evidence of actual innocence, but

the affidavit and social media posts that he has presented to the Court as new

evidence are not credible evidence of actual innocence. See infra, Discussion, Part VI.

A fundamental miscarriage of justice will not result from the Court's failure to

address the substantive merits of Pritchett's prosecutorial-misconduct claim. The

claim is therefore procedurally defaulted.




                                            17
IV.   Claim Four: Ineffective Assistance of Counsel at Sentencing

      Pritchett alleges that he was denied effective assistance of trial counsel when

his attorney failed to object to his minimum sentence of eighteen years, nine months

for second-degree murder. ECF 1, PgID 6. Pritchett claims that his minimum

sentence violated People v. Tanner, 387 Mich. 683 (1972) because the minimum

sentence was more than two-third of his maximum sentence of twenty-five years. Id.

Tanner held "that any sentence which provides for a minimum exceeding two-thirds

of the maximum is improper as failing to comply with the indeterminate sentence

act." 387 Mich. at 690.

      The Michigan Court of Appeals rejected Pritchett's claim because, under state

law "there is no Tanner violation [when] the maximum possible sentence is 'life or

any term of years' because 'the minimum will never exceed 2/3 of the statutory

maximum sentence of life.'" Pritchell, 2014 WL 688560, at *3 (quoting People v.

Harper, 479 Mich. 599, 617 n.31 (2007)).

      Second-degree murder carries a maximum sentence of life imprisonment or

any term of years. Mich. Comp. Laws § 750.317. The state court's conclusion that

Pritchett's sentence for second-degree murder did not violate the two-thirds rule of

Tanner, binds this Court on habeas corpus review. See Bradshaw v. Richey, 546 U.S.

74, 76 (2005) ("We have repeatedly held that a state court's interpretation of state

law, including one announced on direct appeal of the challenged conviction, binds a

federal court sitting in habeas corpus."). Furthermore, because Pritchett's underlying

state claim about his sentence lacks merit, trial counsel was not ineffective for failing




                                           18
to object to Pritchett's sentence. Hoffner v. Bradshaw, 622 F.3d 487, 509 (6th Cir.

2010). Pritchett is not entitled to relief on his ineffective assistance of counsel claim.

V.    Claim Five: The Trial Court's Denial of Petitioner's Post-Judgment Motion

      In his fifth claim, Pritchett alleges that the trial court abused its discretion

when it declined to hold an evidentiary hearing and denied his motion for relief from

judgment. ECF 12, PgID 78–81. According to Pritchett, the trial court made

materially untrue statements and improper conclusions in its order denying his

motion for relief from judgment. Id. at 78. Pritchett also asserts that it was improper

for the Court to accept the testimony of certain witnesses as substantive evidence.

      Pritchett's claim lacks merit because "errors in post-conviction proceedings are

outside the scope of federal habeas corpus review." Cress v. Palmer, 484 F.3d 844, 853

(6th Cir. 2007) (citing Kirby v. Dutton, 794 F.2d 245, 246–47 (6th Cir.1986), and Roe

v. Baker, 316 F.3d 557, 571 (6th Cir. 2002)). Federal courts do not "second-guess state

procedures for resolving motions once they have been presented," but "presume that,

once a federal claim comes before a state court, the state judge will use a fair

procedure to achieve a just resolution of the claim." Good v. Berghuis, 729 F.3d 636,

639 (6th Cir. 2013). Thus, an evidentiary hearing or oral argument are not necessarily

required. Id.

      In light of Cress and Good, Pritchett's challenge to the state court's post-

conviction procedures is not a cognizable claim on habeas corpus review. To the extent

Pritchett challenges the trial court's substantive rulings, his claim lacks merit for the




                                           19
reasons given in the following discussion of the claims about newly-discovered

evidence raised in his motion for relief from judgment.

VI.   Claim Six: Newly-Discovered Evidence

      Pritchett alleges that he is entitled to a new trial because newly-discovered

evidence supports his claim of self-defense. ECF 12, PgID 84–87. The new evidence

consists of an affidavit from Jalyn Stephens and social media posts.

      Stephens's affidavit indicates that the party given at his home on August 13,

2011, was going as planned until Leon Richardson arrived with uninvited individuals,

including Devonta Washington, Tramaine Matlock, Armel Price, and "Vonta." ECF

12, PgID 110. Stephens avers that he asked Richardson and his associates to leave,

but they instead walked toward the backyard. Id. Then, as Stephens started talking

to Brittany Keys, someone in a white shirt began shooting. Id.

      Pritchett asserts that Stephens's affidavit would have corroborated Jajuan

Billups's testimony that the uninvited individuals were shooting toward the

backyard. ECF 12, PgID 86; see ECF 15-4, PgID 427 (Billups's trial testimony). As for

the social media posts, Pritchett claims that they are exculpatory because they place

blame for the murder on Washington and support Pritchett's defense that he acted in

self-defense after a member of a rival gang pulled out an extended clip for a gun. See

ECF 12, PgID 84.

      The state trial court was the only court to address Pritchett's claim in a

reasoned opinion, and it determined that Stephens's affidavit and the social-media




                                         20
posts were not a sufficient basis for granting a new trial. ECF 15-7, PgID 587–88. The

Court agrees.

      To the extent Pritchett claims to be actually innocent, his claim must be

rejected because "[c]laims of actual innocence based on newly discovered evidence

have never been held to state a ground for federal habeas relief absent an

independent constitutional violation occurring in the underlying state criminal

proceeding." Herrera v. Collins, 506 U.S. 390, 400 (1993). The rule reflects "the

principle that federal habeas courts sit to ensure that individuals are not imprisoned

in violation of the Constitution—not to correct errors of fact." Id.4

      Moreover, "[t]o be credible, [a claim of actual innocence] requires [a] petitioner

to support his allegations of constitutional error with new reliable evidence—whether

it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence—that was not presented at trial." Schlup, 513 U.S. at 324.

      Pritchett has not met the extraordinarily high threshold needed to show that

he is actually innocent. He points to Jalyn Stephens's affidavit, which states that

someone in a white shirt shot the victims. But Stephens did not identify the shooter

as someone who arrived at the party with Washington. He also did not say that he

actually saw the shooting or the shooter. As such, Stephens's affidavit does not

establish that Pritchett acted in lawful self-defense and is actually innocent.




4A different presumption applies in capital cases. Herrera, 506 U.S. at 417. And the
presumption still carries an "extraordinarily high" threshold showing. Id. But this is
not a capital case.


                                           21
       The social media posts submitted by Pritchett contain unclear meanings, an

unidentified author, and an unknown audience. See ECF 12, PgID 113–15. Pritchett

speculates that Armel Price wrote the social media posts and that the posts were

directed at Washington. Id. at 85–86.

       Even if the Court assumed that the social media posts conveyed the message

that Washington fired at Pritchett, the posts contradict the physical evidence at the

scene, which established that Pritchett was the lone shooter. Pritchett testified at

trial that he did not hear any other gunshots until after he fired in Washington's

direction. ECF 15-4, PgID 452 (testifying that Pritchett did not hear gunshots until

he was running away from the shooting scene).

       Pritchett's newly discovered evidence fails to meet the extraordinarily high

standard needed to prove that he is actually innocent. Accordingly, the Court rejects

his claim of actual innocence and declines to grant relief on the claim.

VII.   Claim Seven: Trial Counsel's Failure to Investigate,
       Request an Expert Witness, and Object to the Non-Disclosure of Evidence

       Petitioner alleges that he was denied effective assistance of counsel by trial

counsel's failure to (a) investigate, locate, and subpoena res gestae witnesses; (b)

request an expert witness on fingerprints and firearms or ballistics; and (c) object to

the prosecution's failure to provide potentially exculpatory evidence. ECF 12, PgID

81–83, 88–100.

       To succeed on his claim, Pritchett must show "that counsel's performance was

deficient" and "that the deficient performance prejudiced the defense." Strickland v.

Washington, 466 U.S. 668, 687 (1984). The deficient-performance prong "requires



                                          22
showing that counsel made errors so serious that counsel was not functioning as the

'counsel' guaranteed the defendant by the Sixth Amendment." Id. Petitioner must

demonstrate that "counsel's representation fell below an objective standard of

reasonableness." Id. at 688.

       The "prejudice" prong "requires showing that counsel's errors were so serious

as to deprive the defendant of a fair trial, a trial whose result is reliable." Id. at 687.

A defendant must demonstrate "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome." Id. at 694. The state trial court cited Strickland in its order denying

Pritchett's motion for relief from judgment and concluded that Pritchett's claims

about trial counsel lacked merit.

      A. The Failure to Call Witnesses.

       Petitioner contends that there were thirty or forty people at the party and that

at least five or six individuals were standing near him when the incident occurred.

ECF 12, PgID 89. He avers that the witnesses would have supported his defense, and

even though he informed his attorney about the individuals, his attorney failed to

contact or call the witnesses to determine whether their testimony would be helpful.

Id.

       Pursuant to Strickland, attorneys have "a duty to make reasonable

investigations or to make a reasonable decision that makes particular investigations

unnecessary. In any ineffectiveness case, a particular decision not to investigate must




                                            23
be directly assessed for reasonableness in all the circumstances, applying a heavy

measure of deference to counsel's judgments." Strickland, 466 U.S. at 691.

      The duty to investigate, however, "does not force defense lawyers to scour the

globe;" "reasonably diligent counsel may draw a line when they have good reason to

think further investigation would be a waste." Rompilla v. Beard, 545 U.S. 374, 383

(2005).

      Further, in the absence of "affidavits or any other evidence establishing what

[the witnesses] would have said" if they had testified, Pritchett cannot show that he

was prejudiced by the omission of their testimony. Tinsley v. Million, 399 F.3d 796,

810 (6th Cir. 2005); see also Clark v. Waller, 490 F.3d 551, 557 (6th Cir. 2007). Thus,

trial counsel was not ineffective for failing to investigate, locate, and subpoena all the

unnamed individuals that attended the party.

      Pritchett, nevertheless, maintains that his attorney should have produced

Brinka Brocks and Brittany Keys who gave written statements to the police after the

shooting. ECF 12, PgID 89–91. A defense attorney's duty to make reasonable

investigations "includes the obligation to investigate all witnesses who may have

information concerning his or her client's guilt or innocence." Towns v. Smith, 395

F.3d 251, 258 (6th Cir. 2005). Under Strickland, however, the Court "must presume

that decisions of what evidence to present and whether to call or question witnesses

are matters of trial strategy." Cathron v. Jones, 77 F. App'x 835, 841 (6th Cir. 2003)

(citing Hutchison v. Bell, 303 F.3d 720, 749 (6th Cir. 2002)).




                                           24
      Pritchett contends that his trial attorney should have called Brinka Brocks as

a witness because Brocks informed the police that some gunshots appeared to come

from the front yard and some from the backyard. ECF 12, PgID 89. She also informed

the police that she saw a boy with braids who had a small silver gun. Id. at 122.

      The trial transcript indicates that defense counsel did attempt to investigate

and produce certain witnesses at trial. He asked the prosecution for help in obtaining

the presence of two witnesses, including a woman by the name of Brocks. ECF 15-3,

PgID 377–78; ECF 15-4, PgID 437. Detective Williams agreed to try to locate the

witnesses, see ECF 15-3, PgID 378, but he was unable to find them. He stated that

he left his card, number, and a subpoena at Brocks' residence, but that he had not

heard from her. ECF 15-4, PgID 437.

      Even if Brocks testified, her testimony would not have produced a different

outcome. Although she informed the police that some gunshots appeared to come from

the front yard and some from the backyard, see ECF 12, PgID 122, the physical

evidence established that there was only one shooter and that the shooter fired

toward the street, not the garage. In addition, the boy with braids pulled out a gun

after the shooting. See id.

      Pritchett claims that his trial attorney also should have called Brittney Keys

as a defense witness because she informed the police on the night of the incident that

everyone was simply having fun at the party until a man with five or six companions

arrived. ECF 12, PgID 90. In a second statement to the police made one day later,

Keys identified Washington as part of the uninvited group that was asked to leave




                                         25
the party. ECF 12, PgID 128. Keys also stated that Washington was one of two

individuals who walked to the backyard and hugged a girl named Nakrya. Id.

      Keys's testimony would not have helped the defense because she did not see

anyone with a gun. Although she did notice Washington and another individual enter

the backyard before the shooting, she claimed that there were no problems at the

time, and she thought that the subsequent gunshots came from the area near the

garage, which was where Pritchett claimed to be before the shooting. ECF 12, PgID

125–29.

      To conclude, Pritchett has not shown that any of the many party's attendees

would have been willing and able to testify that he acted in self-defense or in defense

of others. It further appears that Brocks and Keys could not be located and that, if

they had testified consistently with their statements to the police, their testimony

would not have helped Pritchett. Defense counsel was not ineffective for allegedly

failing to investigate and produce witnesses.

      B. The Failure to Request an Expert Witness.

      Pritchett maintains that trial counsel was ineffective for failing to request an

expert witness in fingerprints and firearms or ballistics. ECF 12, PgID 91–96. He

claims that a defense witness could have rebutted the testimony of prosecution

witnesses regarding the casings found at the crime scene.

      Although it can be assumed in some cases that counsel was ineffective for

failing to consult or rely on experts, there are "'countless ways to provide effective

assistance in any given case,'" and "'[e]ven the best criminal defense attorneys would




                                          26
not defend a particular client in the same way.' Rare are the situations in which the

'wide latitude counsel must have in making tactical decisions' will be limited to any

one technique or approach." Richter, 562 U.S. at 106 (quoting Strickland, 466 U.S. at

689).

        Here, the physical evidence was not complicated, and a defense expert would

have struggled to rebut the prosecution witnesses' testimony about the physical

evidence. Two prosecution witnesses testified that eight or nine .45 caliber casings

were found at the crime scene and that all of them were located in the same area.

ECF 15-3, PgID 313–15 (Officer Raymond Diaz's testimony); ECF 15-4, PgID 401–02

(Detective Keith Norrod's testimony). Furthermore, Pritchett admitted at trial that

he brought to the party a fully loaded, semi-automatic, .45 caliber gun that ejects

shells and that he fired the gun. Id. at 452, 459. Because he tossed the gun in the

garbage and did not know where it was, there was no gun to compare to the casings.

Id. at 462, 466.

        Furthermore, Detective Norrod testified that the two spent bullets found at the

scene were consistent with a .45 caliber automatic gun. Id. at 417. There were no

bullet strikes on the garage or house. Id. at 403. This led him to believe that the

weapon was fired down the driveway toward the street. Id.

        Defense counsel thoroughly cross-examined the prosecution witnesses on the

firearm evidence. He elicited an admission from Officer Diaz that the casings could

have come from different guns. ECF 15-3, PgID 321. And he elicited Detective




                                          27
Williams's admission that tests performed on the bullets in evidence were

inconclusive as to whether they came from one or two guns. Id. at 372.

      Defense counsel also questioned Detective Williams regarding whether he

submitted the casings to the State Police Lab for trace evidence. Detective Williams,

however, made clear that the crime lab would not examine casings for fingerprints,

even on request. Id. at 372, 374–75. And Officer Diaz testified that fired casings do

not contain any trace evidence. Id. at 324.

      The Court concludes that defense counsel was not ineffective for failing to

request a defense expert on fingerprints or firearms and ballistics. Defense counsel

thoroughly cross-examined witnesses on the topic, and it does not appear from the

admissible evidence that the result of the trial would have been different if defense

counsel had requested and produced an expert witness on fingerprints and firearms

or ballistics. Defense counsel's performance was sufficient and did not prejudice

Pritchett's case.

      C. The Lack of an Objection to the Prosecution's Failure to Provide Evidence.

      Pritchett claims that the prosecution failed to disclose text messages between

Washington and Nakyra Briggs and that his trial attorney should have objected to

the prosecution's failure to produce the messages. ECF 12, PgID 97–98. He claims

that the messages would have shown that Washington went to the party knowing

that rival gang members would be there. Id. at 97. According to Pritchett, the text

messages were evidence of Washington's motive, scheme, or plan. Id.




                                          28
      The prosecution's suppression "of evidence favorable to an accused upon

request violates due process [when] the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution." Brady v.

Maryland, 373 U.S. 83, 87 (1963). A Brady claim is comprised of three elements: "[t]he

evidence at issue must be favorable to the accused, either because it is exculpatory,

or because it is impeaching; that evidence must have been suppressed by the State,

either willfully or inadvertently; and prejudice must have ensued." Strickler v.

Greene, 527 U.S. 263, 281–82 (1999).

      Pritchett submitted a copy of Detective Williams's request for Washington's

telecommunications records and a judge's order directing Metro PCS to furnish the

records. ECF 12, PgID 117–20. The request for the records states, among other

things, that:

      The investigation reveals that Mr. Washington received several text
      messages from Ms. Nakyra Riggs encouraging him to come to the
      location where several rival gang members were present and the names
      were said to be contained in the text messages.

      Shortly after Mr. [Tramaine] Matlock, Mr. Washington and Mr. Price
      (T.N.O. gang members) arrived, Mr. Washington greeted Ms. Riggs with
      a hug, approximately 8 - 10 shots rang out and Mr. Matlock was fatally
      wounded[.] Mr. Washington was critically wounded.

      Affiant has probable cause to believe that the text messages may reveal
      the names of the suspect(s) responsible for this crime.

Id. at 118 ¶¶ 4–6. (Detective Williams's application for an order requesting

telecommunications records).

       Whether the prosecution actually obtained the records is unclear. Petitioner

has not submitted the records to the Court, and even if the prosecution did possess



                                         29
the records, Pritchett has not shown that the records were favorable to him. Mere

speculation that the records would have led to information about another individual's

involvement in the murder is insufficient to establish a Brady violation. Henness v.

Bagley, 644 F.3d 308, 325 (6th Cir. 2011). Pritchett does not demonstrate "that, had

the evidence been disclosed to the defense, the result at trial would have been

different." Id. at 325–26. Pritchett, therefore, has not stated a Brady claim and is not

entitled to relief on his claim.

VIII. Claim Nine: Ineffective Assistance of Appellate Counsel

       In his ninth and final claim, Pritchett alleges that his appellate attorney was

ineffective for failing to raise on direct appeal the claims that Pritchett presented to

the trial court in his motion for relief from judgment. ECF 12, PgID 102–04. The

claims concern the newly-discovered evidence, trial counsel's failure to investigate

witnesses, request an expert witness, and object to the prosecutor's failure to produce

evidence, and the alleged violation of Petitioner's right of confrontation. The state

trial court adjudicated Pritchett's claim about appellate counsel during the post-

conviction proceedings and determined that appellate counsel was not ineffective for

failing to raise non-meritorious claims. ECF 15-7, PgID 592.

       An ineffective appellate counsel claim is reviewed under the Strickland

standard. Smith v. Robbins, 528 U.S. 259, 285 (2000). To prevail on his claim about

appellate counsel, Petitioner must demonstrate (1) that his appellate attorney acted

objectively unreasonably in failing "to discover nonfrivolous issues and to file a merits

brief raising them," and (2) there is a reasonable probability the defendant would




                                           30
have prevailed on appeal if his attorney had raised the issues. Id. (citing Strickland,

466 U.S. at 687–91, 694). "[B]y definition, appellate counsel cannot be ineffective for

a failure to raise an issue that lacks merit." Greer v. Mitchell, 264 F.3d 663, 676 (6th

Cir. 2001).

      Pritchett presented his Confrontation-Clause claim to the Michigan Court of

Appeals on direct appeal, and the claims concerning the newly-discovered evidence

and trial counsel's performance lack merit for the reasons given above in the Court's

discussion on those claims. Appellate counsel did not act unreasonably in failing to

discover and raise these claims on appeal. Further, because the trial court found no

merit in the claims and the Michigan appellate courts denied leave to appeal the trial

court's decision, there is not a reasonable probability that Pritchett would have

prevailed if counsel had raised the claims on appeal.

      The state trial court reasonably determined that Pritchett's appellate attorney

was not ineffective. Therefore, Pritchett has no right to relief on the basis of his claim

regarding appellate counsel.

IX.   Certificate of Appealability and In Forma Pauperis Status on Appeal

      To appeal the Court's decision, Pritchett must obtain a certificate of

appealability. To obtain a certificate of appealability, a petitioner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

demonstrate the denial of a constitutional right, Pritchett must show that reasonable

jurists could debate whether the petition should have been resolved in a different

manner, or that the issues presented were adequate to deserve encouragement to




                                           31
proceed further. Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Courts must either

issue a certificate of appealability indicating which issues satisfy the required

showing or provide reasons why such a certificate should not issue. 28 U.S.C.

§ 2253(c)(3); In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

Here, jurists of reason would not debate the Court's denial of Pritchett's claims. The

Court therefore denies him a certificate of appealability.

      Moreover, the Court will deny Pritchett permission to appeal in forma pauperis

because an appeal of this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the Clerk of the Court shall

AMEND the docket to reflect Petitioner's current place of confinement at the Macomb

Correctional Facility, 34625 26 Mile Road, Lenox Township, MI 48048, and his

current warden, Respondent Pat Warren.

      IT IS FURTHER ORDERED that Petitioner's initial habeas petition [1] and

amended habeas petition [12] are DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

Petitioner may apply to the Sixth Circuit Court of Appeals for a certificate of

appealability.




                                           32
      IT IS FURTHER ORDERED that leave to appeal in forma pauperis on

appeal is DENIED. Petitioner may apply to the Sixth Circuit Court of Appeals for

leave to appeal in forma pauperis.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: July 9, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 9, 2019, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                       33
